DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	Claims 34-44 and 52-60 are allowed.

			              Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Prior art fails to show or reasonably suggest the claim limitation “utilizing the computerized secondary content management apparatus to algorithmically characterize the placement opportunity and generate data relating to the characterization; obtaining a plurality of attribute data related to a then-existing audience associated with the placement opportunity; generating a user profile based at least on one or more respective averaged values of one or more of the plurality of attribute data related to the then-existing audience; identifying individual ones of a plurality of digitally rendered programming segments which have at least a threshold level of similarity to the placement opportunity based at least on the data relating to the characterization and the generated user profile;” in combination with all other claimed limitation of Independent claim 34.

Prior art fails to show or reasonably suggest the claim limitation “utilize the secondary content management apparatus to algorithmically evaluate the placement opportunity and generate data relating to one or more characteristics of the placement opportunity; utilize at 

Prior art fails to show or reasonably suggest the claim limitation “algorithmically characterize the placement opportunity and generate data relating to the characterization; receive a plurality of attribute data relating to a then-existing audience associated with the placement opportunity; generate user profile data based at least on one or more respective averaged values of one or more of the plurality of attribute data; identify individual ones of a plurality of digitally rendered content segments which have at least a threshold level of similarity to the placement opportunity based at least on the data relating to the characterization and the user profile data;” in combination with all other claimed limitation of Independent claim 54.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Mulugeta Mengesha/Primary Examiner, Art Unit 2424